DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner acknowledges Applicant’s amendments and remarks filed on April 29, 2022.  They have been fully considered and they are persuasive in part.  However, they fail to fully address the grounds of rejection outlined in the prior Office Action.  The amendment addresses the rejection based on 35 U.S.C. 112(a) on pp. 3, first paragraph, of the prior Office Action regarding an (Fs)(Fs/N) clock.  However, neither the amendments nor the arguments address the paragraph that immediately follows:
The specification additionally fails to provide adequate written description of a circuit that generates a differential 1/N sampling frequency (Fs)(Fs/N) clock1, wherein N is larger or equal to 2.  The claimed circuit ostensibly corresponds to the PLL of Fig. 2.  The specification teaches that the output of the PLL is provided to a frequency doubler which doubles or multiplies the PLL output and converts a single-ended clock to generate the differential Fs/2 clock that is distributed to the remainder of the system.  If N is equal to 2 as claimed, then the PLL outputs a clock having frequency Fs/2.  If this clock is doubled, then the clock distributed to remainder of the system has frequency Fs.  But the specification precludes this possibility, as paragraph 0040 teaches “… with the final multiplexer stage selecting alternate data streams on the rising and falling edge of a clock that is half the output sampling rate (Fs/2), or 60 GHz”.  Moreover, the additional embodiments disclosed consistently teach that the clocks generated within the system all have frequencies less than Fs, with clock multiplication occurring at various points to ultimately produce a clock frequency Fs/2.  The specification teaches that sampling occurs on the rising and falling edges of the clock, necessitating that the clock be at most Fs/2 in order to ensure a sampling frequency of Fs.  Consequently, the specification teaches away from an embodiment wherein N equals 2.

	Additionally, the amendments fail to fully address the rejection based on 35 U.S.C. 112(b) on pp. 4:
Claim 1 recites “the differential Fs/N frequency clock”.  There is insufficient antecedent basis for this limitation in the claim.  There is no prior original recitation of a differential Fs/N frequency clock.  The claim has previously recited a differential 1/N sampling frequency (Fs)(Fs/N) clock.  It is unclear whether the differential Fs/N clock is intended to reference this clock, or establish the presence of a new clock.

	The Examiner notes that claims 9 and 15 were rejected on the same basis (pp. 5), but the amendments fail to fully address this rejection.  Claim 15 has been amended to recite a 1/N sampling frequency (Fs/N) frequency clock2 in lines 2-3, but later recites “the differential Fs/N frequency clock” in lines 4-5.  Additionally, the amendments to claims 1, 9, and 15 recite a “differential 1/N sampling frequency (Fs/N) frequency clock”.  The Examiner notes that “frequency” is used twice in this limitation.  The Examiner also notes that certain dependent claims recites “the 1/N sampling frequency (Fs/N) frequency clock” (claims 7, 14, and 20) rather than a differential 1/N sampling frequency (Fs/N) frequency clock.  Applicant is reminded to use consistent terminology when referring to previously established claim elements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites:
A device comprising: 
a low power generation and distribution circuit configured to generate and distribute a differential 1/N sampling frequency (Fs)(Fs/N) clock, wherein N is larger or equal to 2; and 
a differential frequency doubler configured to 
generate a single-ended multiplied frequency clock from the differential Fs/N frequency clock; and 
convert the single-ended multiplied frequency clock to a differential multiplied frequency clock for use by one or more data processing channels.

The specification fails to provide adequate written description of a circuit that generates a differential 1/N sampling frequency (Fs)(Fs/N) clock3, wherein N is larger or equal to 2.  The claimed circuit ostensibly corresponds to the PLL of Fig. 2.  The specification teaches that the output of the PLL is provided to a frequency doubler which doubles or multiplies the PLL output and converts a single-ended clock to generate the differential Fs/2 clock that is distributed to the remainder of the system.  If N is equal to 2 as claimed, then the PLL outputs a clock having frequency Fs/2.  If this clock is doubled, then the clock distributed to remainder of the system has frequency Fs.  But the specification precludes this possibility, as paragraph 0040 teaches “… with the final multiplexer stage selecting alternate data streams on the rising and falling edge of a clock that is half the output sampling rate (Fs/2), or 60 GHz”.  Moreover, the additional embodiments disclosed consistently teach that the clocks generated within the system all have frequencies less than Fs, with clock multiplication occurring at various points to ultimately produce a clock frequency Fs/2.  The specification teaches that sampling occurs on the rising and falling edges of the clock, necessitating that the clock be at most Fs/2 in order to ensure a sampling frequency of Fs.  Consequently, the specification teaches away from an embodiment wherein N equals 2.
Claims 9 and 15 are rejected on the same basis.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 7 and 14 recite the limitation “the 1/N sampling frequency (Fs/N) frequency clock”.  There is insufficient antecedent basis for this limitation in the claim.  Parent claims 1 and 9 recite a differential 1/N sampling frequency (Fs/N) frequency clock.
	Claim 15 recites the limitation “the differential Fs/N frequency clock” in lines 4-5.  There is insufficient antecedent basis for this limitation.  There is no prior original recitation of a “differential Fs/N frequency clock”.  Claim 15 previously recited a “1/N sampling frequency (Fs/N) frequency clock”.  Claims 1 and 9 previously recited a “differential 1/N sampling frequency (Fs/N) frequency clock”.  Applicant is reminded to use consistent terminology when referring to previously established claim elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Parvizi et al., U.S. Patent No. 11,196,534, shares one or more common inventors with the present application and is directed towards generation and distribution of a 1/N sampling frequency (Fs)(Fs/N) clock.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alternatively, a Fs/N clock as disclosed.
        2 Claim 1 and 9 have been amended to recite a differential 1/N sampling frequency (Fs/N) frequency clock.
        3 Alternatively, a Fs/N clock as disclosed.